Case 1:20-cv-25306-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 1 of 5




                            U NITED ST AT ES DIST R ICT C O U RT
                            SO U TH E RN D ISTR ICT O F FLO RID A
                              CA SE N O :20-25306-CV -U N G A R O

  N E 80th STREET,LLC ,

           Plaintiff,



  A SPEN SPECIA LTY IN S.CO .,

             Defendant.



      O RD ER SET TIN G IN IT IA L PLA N N IN G A ND SC H ED UL IN G C O N FER EN CE


        TH IS CA USE ishereby setting foran InitialPlanning and Scheduling Conference before

 the H onorable UrsulaU ngaro,atthe United States Courthouse,400 N .M iam iA venue,12th Floor,

 Courtroom 4,M iam i,Florida,on FEB RU A RY 19,2021 at9:30 a.m .

        CounselforthePlaintiffts)isinstnlctedto providecopiesofthisorderto a1lcounselof
 record and to any unrepresented partiesthathave appeared in thecase.Pursuantto Fed.R.CiV.P.

 26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
 discovery plan;thereafter,the partiesare to file and serve a JointPlalm ing and Scheduling R epol't,

 togetherwithaproposedSchedulingOrder,and anattachedservicelistincludingthepal-ties'names,

 phone num bers and facsim ile ntlmbers. The report and proposed order must be filed by

 FEBR UAR Y 5,2021 and m ustrecite the follow ing:

               A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
               third-party claim ,including the am ount of dam ages claim ed and any other relief
               sought.

               A briefsum mm'y ofthe factswhich are uncontested orwhich can bestipulated to
               w ithoutdiscovel'
                               y.
Case 1:20-cv-25306-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 2 of 5




               A briefsumm al'y oftheissuesaspresentlyknown.

               W hether discovery should be conducted in phases orlim ited to paticular issues.

               A detailed schedule ofdiscovery for each party.

               Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otions and to com plete discovel-
                                                     y.

               Proposed approxim ate datesforfsnalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
               A listofallpending m otions,w hethereach m otion islcripe''forreview ,thedateeach
               m otion becam eripe,andasumm aryoftheparties'respectivepositionswith respect
               to each ripe m otion.

               Anyuniquelegalorfactualaspectsofthecaserequiring specialconsideration bythe
               Court.

               A ny potentialneed forreferences to a specialm asterorm agistrate.

               The status and likelihood ofsettlem ent.

               Such othermattersasarerequiredbyLocalRule 16.1(B)andasmay aidtheCourt
               in setting the case forstatus orpretrialconference and in thefairand expeditious
               adluinistration and disposition ofthis action,

                                   SER V IC E O F PR O C ESS
        N otwithstanding the provisions ofFederalR ule ofC ivilProcedure 4,the Plaintiff is
 ordered to serve and file returns of service ()n aIlDefendants prom ptly and atleast no later
 than 14 days prior to the Planning and Scheduling C onference. ln the eventany D efendant
 rem ains unserved by thatdate,Plaintiff m ust include in the JointPlanning and Scheduling
 R eporta detailed explanation sufficientto show good cause f0r the failure to effectservice.
 lfPlaintifffailsto provide a sufficientexplanation,the unserved Defendantw illbe dism issed
 from the action w ithoutfurther notice.

                      ELE CTR O N ICA LLY STO R ED INFO R M ATIO N
        Ifthepal4iesanticipatethatelectronicallystoredinformation(''ESl'')willberelevanttothe
 parties'claim s and defenses, they m ust engage in discussions and arrive at a plan,w hich is
 proportionaland reasonable in relation to thenatureand com plexity ofthe case,forthepreselwation,
 identification,and production ofESI.The plan shallbeseparately subm itted to the Courtatthe tim e
Case 1:20-cv-25306-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 3 of 5



 offiling theproposed Scheduling OrderforCourtapproval.
        Inform ulating aplan,thepartiesshallinclude,ifnecessary tothecase,theirstipulation
 regarding the specification ofthe form ats in which docum entsare to be produced,the m etadata
 selds,ifany,thatwillberequested,themethodsbywhichresponsivedoculuentswillbeidentified,
 theproceduresthey willemploy toprotectclaim sofprivilege,and otherrequirements,conditions
 orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteEsldocum entdiscovery.

        W ithrespecttoinitialdisclosuresrequiredkmderFed.R.Civ.P.26(a)(1)-(2),ptlrsuantto
 Rule26(a),the disclosuresmustbemadeatorbeforethetimethepartiesconferto developthe
 discovery plan. Theparties m ustcel-tify in the JointScheduling Reportthatsuch disclosures have

 beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecil-cumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortotheInitialPlanning
 and SchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
        Absentpriorpermission ofthe Coul't,neitheram otion and itsincorporatedm em orandum

 of1aw noran opposing m em orandum of1aw shallexceed 6,000 w ords,and no reply m em orandum

 shallexceed 3,000words.A11papersfiledwiththeCou14m ustincludeacertificatebytheattorney,

 oran unrepresented party,thatthedocum entcom pliesw ith thetype-volum e lim itation.Theperson

 preparing thecel-tificate m ay rely on the w ord countofthe w ord-processing system used to prepare

 the docum ent. The certificate m uststate thenum berofw ordsin the docum ent. ln com puting any

 lengthlimitation,headings,footnotes,andquotationscounttowardthelimitbutthefollowingitem s

 donot:coverpage;disclosurestatement'
                                    ,tableofcontents'
                                                    ,tableofauthorities'
                                                                       ,addendum containing

 statutes,rules,orregulations'
                             ,cel4ificatesofcounsel;signature block;and proofofservice.

        ln the eventthatm otions are pending before the Courtatthe tim e ofthe Conference,the

 parties shallbe prepared to argue,atthe Court'sdiscretion,the m erits ofsuch m otions.

        ln the event the Court issues a Scheduling O rder prior to the lnitial Planning and
Case 1:20-cv-25306-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 4 of 5



 Scheduling Conference based on the inform ation provided by the parties in their Joint

 Planningand Schedulinglkeport,theC ourtw illnotify thepartiesw hether the Conferencew ill

 be canceled.

       D O N E A ND O R DER ED this            day ofJanuary,2021 atM iam i,Florida.




                                         U RSU LA U N G A R O
                                         UN ITED STA TES D l R ICT JUD G E

cc:a11counselofrecord
Case 1:20-cv-25306-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 5 of 5




        C ourtroom R ules and Procedures due to C O V lD -19

 The follow ing rules are in effectforthis courtroom :

    1.A 11personsM U ST rem ain outside the courtroom untilthe case you
      are here for is called.

    2.A1lpersonsabovetheageoftwo (2)yearso1d M UST wearamask.
    3.Al1personsM U ST maintain a socialdistanceofsix (6)feetfrom
      non-household m em bers.

    4.lfyou w ould like others to attend the proceeding,and because a1l
      proceedingsareopen tothepublic,pleasecontactthejudge's
      courtroom deputy to obtain additionalinform ation on accessto the
      courtroom .

    5.Failure to com ply w ith any ofthese rulesm ay resultin thè
      im m ediate rem ovalfrom the coul-troom .

    6.Foradditionalinform ation regarding C O V 1D -19 and the Southern
      D istrictofFlorida,please visitour w ebsite at
      w w w .:sd.uscoud s.gov/coronaviO s

    7.lfduring yourvisityou w itness any concerns and/orissues
      regarding 0OV1D -19,pleasegoto ourwebsiteat
      ww w .:sd.uscouds.gov/coronaviO sto subm ityourconcerns.
